OPINION OF THE COURT
Judgment affirmed, without costs, for the reasons stated in the opinion by Presiding Justice A. Franklin Mahoney at the Appellate Division (129 AD2d 348). We find especially persuasive the absence of any language in Labor Law § 220-b (3) (b) authorizing the extension of liability for penalties and possible debarment to successor corporations (cf., Public Authorities Law §§ 2601, 2602; General Municipal Law §§ 103-a, 103-b; State Finance Law §§ 139-a, 139-b).
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa. Judge Alexander concurs in part and dissents in part and votes to modify in an opinion.